Case 19-01078 Doc 1 Filed 04/22/19 Entered 04/22/19 09:55:35 Main Document Page 1 of 7



                           UNITED STATES BANKRUPTCY COURT

                             EASTERN DISTRICT OF LOUISIANA

  IN RE:                                               :     CASE NO. 17-11015
                                                       :
  FLYGLO, L.L.C                                        :     SECTION “B”
                                                       :
         DEBTOR                                        :     CHAPTER 7
                                                       :


  DAVID V. ADLER, TRUSTEE           :
         PLAINTIFF                  :                        ADVERSARY NO._
                                    :
  V.                                :
                                    :
  CORPORATE FLIGHT MANAGEMENT, INC. :
                                    :
  AIR CARRIER MANAGEMENT            :
  COMPANY, LLC                      :
        DEFENDANTS                  :


                                              COMPLAINT

         NOW INTO COURT, through undersigned counsel, comes David V. Adler, Trustee

  (“Trustee” or “Plaintiff”) who respectfully represents:

                                  Jurisdiction, Venue, and Parties

         1.      FlyGLO, LLC (the “Debtor”) filed a voluntary petition for relief under Chapter 11

  of the Bankruptcy Code on April 23, 2017 (“Petition Date”). The case was converted to a

  Chapter 7 case on September 1, 2017.

         2.      Trustee is the duly appointed trustee of the bankruptcy estate of the above-named

  Debtor and is now acting as such trustee.

         3.      Made Defendants herein are the following:

                a. CORPORATE FLIGHT MANAGEMENT, INC.,                        foreign   corporation
                   authorized to do and doing business in Louisiana; and
Case 19-01078 Doc 1 Filed 04/22/19 Entered 04/22/19 09:55:35 Main Document Page 2 of 7



                 b. AIR CARRIER MANAGEMENT COMPANY, LLC, a foreign limited
                    liability company authorized to do and doing business in Louisiana;

                     (Collectively sometimes referred to herein as “Defendants.”)

          4.      Defendants are subject to the personal jurisdiction of this Court under Federal

  Rule of Bankruptcy Procedure (“FRBP”) 7004(b)(3), 7004(d), and 7004(f).

          5.      This adversary proceeding arises under Title 11 of the United States Code and

  arises out of and relates to the Chapter 7 case of the Debtor, Case Number 17-11015, now

  pending in this Court.

          6.      The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

  §§ 157 and 1334. Venue is proper in this Court pursuant to 28 U.S.C. § 1408 and 1409. This is a

  core proceeding under 28 U.S.C. § 157(b)(2). This proceeding has been brought in accordance

  with FRBP 7001 and 7004.

                                       Count I- 11 U.S.C. §547

          7.      The Trustee repeats and re-alleges all prior paragraphs of this Complaint as if

  fully set forth herein.

          8.      Within 90 days of the Petition Date (the "Preference Period"), the Debtor made

  transfers to or for the benefit of one or more of the Defendants, totaling at least $448,275

  (“Transfers”). Upon information and belief, the Transfers were for the payment of an antecedent

  debt owed based upon services that one or more of the Defendants provided to the Debtor.

          9.      The Transfers were made at a time when the Debtor was insolvent as evidenced

  by, among other things, the Debtor's business records, tax returns, bankruptcy schedules, proofs

  of claim filed in this case, and other filings in this case. The Trustee is also entitled to the

  presumption of insolvency for transfers made during the Preference Period pursuant to 11 U.S.C.

  § 547(f).


                                                  2
Case 19-01078 Doc 1 Filed 04/22/19 Entered 04/22/19 09:55:35 Main Document Page 3 of 7



          10.     The Transfers were a transfer of property of the Debtor to or for the benefit of one

  or more of the Defendants, whom were creditors of the Debtor at the time of the Transfers. The

  Transfers were to or for the benefit of a creditor within the meaning of 11 U.S.C. § 547(b)(1)

  because the Transfers either reduced or fully satisfied a debt then owed by the Debtor to

  Defendants. The Transfers enabled Defendants to receive more than they would have received

  under Chapter 7 of the Bankruptcy Code had the Transfers not been made, and had Defendants

  received payment of such debt to the extent provided under the provisions of the Bankruptcy

  Code. As evidenced by the Debtor's schedules filed in the underlying Bankruptcy Case as well

  as the proofs of claim that have been received to date, the Debtor’s liabilities exceed its assets to

  the point that unsecured creditors will not receive a full payout of their claims from the Debtor's

  bankruptcy estate.

          11.     In accordance with the foregoing, the Transfers are avoidable pursuant to 11

  U.S.C. § 547(b).

                                Count II -- 11 U.S.C. § 548(a)(1)(B))

          12.     The Trustee repeats and re-alleges all prior paragraphs of this Complaint as if

  fully set forth herein.

          13.     Subject to proof, Plaintiff pleads in the alternative that to the extent one or more

  of the Transfers were not on account of an antecedent debt, the Debtor did not receive reasonably

  equivalent value in exchange for such transfers, and the Debtor was insolvent on the date that the

  transfers were made or became insolvent as a result of the transfers.

          14.     The Transfers are alternatively avoidable pursuant to 11 U.S.C. §548(a)(1)(B).




                                                   3
Case 19-01078 Doc 1 Filed 04/22/19 Entered 04/22/19 09:55:35 Main Document Page 4 of 7



                                     Count III - 11 U.S.C. §550

          15.     The Trustee repeats and re-alleges all prior paragraphs of this Complaint as if

  fully set forth herein.

          16.     The Trustee is entitled to avoid the Transfers pursuant to 11 U.S.C. § 547(b), or

  alternatively, to the extent one or more of the transfers were not on account of an antecedent

  debt, pursuant to 11 U.S.C. § 548(a)(1)(B).

          17.     One or more of the Defendants were the initial transferees of the Transfers, the

  entities for whose benefit such Transfers were made, and/or the immediate or mediate transferees

  of the Transfers.

          18.     Pursuant to 11 U.S.C. § 550(a), The Trustee is entitled to recover from one or

  more of the Defendants the Transfers plus interest thereon from the date of the Transfers to the

  date of payment and the costs of this action.

                                      Count IV- 11 U.S.C. §542

          19.     The Trustee repeats and re-alleges all prior paragraphs of this Complaint as if

  fully set forth herein.

          20.     According to the Debtor’s Schedules and records, one or more of the Defendants

  is currently in possession of a $100,000 deposit (“Deposit”) that constitutes Debtor’s funds.

          21.     The Deposit constitutes estate property under 11 U.S.C. §541(a).

          22.     Section 542(a) of the Bankruptcy Code provides that an entity in possession of

  property of the estate “shall” deliver such property to the trustee. This affirmative duty to

  surrender estate property is mandatory, arising upon the filing of the bankruptcy petition, and an

  entity's knowing retention of estate property and refusal to cooperate with the Trustee and turn

  over such property constitutes a violation of the automatic stay pursuant to §362(a) of the



                                                  4
Case 19-01078 Doc 1 Filed 04/22/19 Entered 04/22/19 09:55:35 Main Document Page 5 of 7



  Bankruptcy Code. The Trustee can recover actual damages, including costs and attorney fees,

  and in appropriate circumstances, punitive damages, pursuant to § 362(k), § 105, and/or the

  Court's inherent powers to assess sanctions for contempt. In re Knauss, 889 F.2d at 773; In re

  Del Mission, Ltd., 98 F.3d at 1152-53; In re U.S. Abatement Corp., 150 B.R. 381, 388 (E.D. La.

  1993).

           23.   At all relevant times herein, Defendants were aware of the pendency of the

  bankruptcy case, yet failed to turn over the Deposit to the Trustee.         Defendants’ actions

  demonstrate a willful violation of the automatic stay. Consequently, the Trustee is entitled to

  recover the Deposit, and any other actual damages, including costs and attorneys' fees, and

  punitive damages pursuant to § 362(k) or the Court's other powers to sanction violations of the

  stay.

                                        Reservation of Rights

           24.   The Trustee reserves his right to amend this original Complaint to include: (i)

  further information regarding the Transfers, (ii) any additional transfers, (iii) modifications of

  and/or revision to Defendants’ names, (iv) additional Defendants, and/or (v) additional causes of

  action (e.g., but not exclusively, 11 U.S.C. § 542, § 544, § 545, § 547, § 548 and § 549)

  (collectively, the “Amendments”), that may become known to the Trustee at any time during this

  adversary proceeding, through formal discovery or otherwise, and for the Amendments to relate

  back to the filing of this original Complaint.

           WHEREFORE, the Trustee prays that this Court render judgment against Defendants as

  follows:

                 a. Avoiding the Transfers pursuant to 11 U.S.C. §547 and/or 548;

                 b. Awarding the property transferred or value of the property transferred from
                    Defendants as the initial transferees of the Transfers, the entities for whose


                                                   5
Case 19-01078 Doc 1 Filed 04/22/19 Entered 04/22/19 09:55:35 Main Document Page 6 of 7



                  benefit such Transfers were made, and/or the immediate or mediate
                  transferees of the Transfers pursuant to 11 U.S.C. §550;

               c. Awarding pre-judgment interest at the maximum legal rate running from the
                  date of the Transfers to the date of judgment herein;

               d. Ordering Defendants to pay and turn over to the Trustee the principal amount
                  of $100,000 representing the amount of the Deposit pursuant to 11 U.S.C. §§
                  542, 362, and all other applicable provisions of the Bankruptcy Code;

               e. Awarding any and all damages proven at the trial of this matter against
                  Defendants, including but not limited to actual damages, including costs and
                  attorney fees, and punitive damages, pursuant to § 362(k), § 105, and/or the
                  Court’s inherent powers to assess sanctions for contempt as a result of its
                  exercise of control over property of the estate;

               f. Awarding post-judgment interest at the maximum legal rate running from the
                  date of judgment herein until the date the judgment is paid in full, plus all
                  costs of this action;

               g. Requiring Defendants to pay forthwith the judgment amount awarded in favor
                  of the Trustee;

               h. Awarding the Trustee the costs of this action; and

               i. Granting the Trustee such other and further relief as the Court deems just and
                  proper.


                                                    Respectfully submitted,

                                                    CHAFFE McCALL, LLP
                                                    2300 Energy Centre
                                                    1100 Poydras Street
                                                    New Orleans, Louisiana 70163-2300
                                                    Telephone: (504) 585-7000

                                                    By: /s/ Fernand L. Laudumiey, IV
                                                      David J. Messina, #18341
                                                      Fernand L. Laudumiey, IV, #24518




                                               6
Case 19-01078 Doc 1 Filed 04/22/19 Entered 04/22/19 09:55:35 Main Document Page 7 of 7



  Please Issue Summons To:

     1. CORPORATE FLIGHT MANAGEMENT, INC.
        Attn: James Allen Howell,
        276 Doug Warpoole Rd
        Smyrna, TN 37167-5677

     2. AIR CARRIER MANAGEMENT COMPANY, LLC
        Attn: Kelly Ginn
        276 Doug Warpoole Rd
        Smyrna, TN 37167-5677




                                          7
